Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 07/19/21 is acknowledged.
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/19/21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 6, 11-14 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US PGPub 2013/0043525).
Claim 1:  Yu teaches a semiconductor device (Fig. 2, 5) [0052-0059], comprising: a stacked line structure including a bit line (15), the stacked line structure positioned 
Claim 6:  Yu teaches (Fig. 4, 5) a top surface of the first plug is positioned at a lower level than the word line.
Claim 11:  Yu teaches (Fig. 2, 4, 6a) the word line includes a pair of word lines are parallel to each other, and the pair of word lines are disposed over the active layer.
Claim 12:  Yu teaches (Fig. 2, 4) the word line is positioned at a higher level than the bit line and the active layer.
Claim 13:  Yu teaches (Fig. 5) the active layer is vertically overlap with the bit line.
Claim 14:  Yu teaches (Fig. 6a) an isolation layer (25) surrounding sidewalls of the active layer.
Claim 18:  Yu teaches (Fig. 5) the second plug includes a pair of second plugs are apart from each other, and the second plugs are directly contacted with the active layer.
Claim 19:  Yu teaches (Fig. 6a) the word line includes a planar gate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US PGPub 2013/0043525), as applied to claim 1 above, and further in view of Liu et al. (US PGPub 2019/0189618)
Regarding claim 2, as described above, Yu substantially reads on the invention as claimed, and Yu teaches wherein the stacked line structure includes: a buried dielectric line (11/19) formed between the bit line and the active layer; a buffer line (5) formed between the bit line and the substrate.  Yu does not teach a protrusion positioned below the buffer line to protrude from the substrate.  Liu teaches a protrusion(210 next to 132)  positioned below the buffer line (3) to protrude from the substrate (210) as a natural product of burying the bit line within the substrate.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Yu to have had teach a protrusion positioned below the buffer line to protrude from the substrate as a natural product of burying the bit line within the substrate as taught by Liu.
Claim 3:  Yu teaches (Fig. 5) the first plug (17) is coupled to the bit line (15) through the buried dielectric line (11).

Claim 5:  Liu teaches (Fig. 6)  an upper portion of the second plug (164,150) extends to vertically overlap with the word line (142).
Claim 7:  Liu teaches the bit line includes a metal-based material [0022].
Claims 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US PGPub 2013/0043525), as applied to claim 1 above, and further in view of Kim et al. (US PGPub 2016/0056159)
Regarding claim 8, as described above, Yu substantially reads on the invention as claimed, except Yu does not teach Regarding claim 7, as described above, Rauscher substantially reads on the invention as claimed, except Rauscher does not teach the first plug includes a metal plug coupled to the bit line and a polysilicon plug doped with an impurity of the metal plug.  Kim teaches contact plugs in memory devices comprising doped polysilicon [0084, 0113].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one know element for another known element resulting in the predictable result of forming a memory contact as taught by Kim (KSR International Co. v. Teleflex Inc. (KSR),  550 U.S., 82 USPQ2d 1385 (2007)).
Claim 9:  Kim teaches each of the first plug and the second plug includes polysilicon doped with an impurity [0084, 0113].  
Claim 10:  Yu teaches (Fig. 5) the active layer includes a first source/drain region coupled to the first plug and a second source/drain region coupled to the second plug, 
Claim 15:  Kim teaches [0077] the isolation layer includes: a first isolation layer including an air gap positioned on both sidewalls of the stacked line structure; and a second isolation layer (112) formed on a second pair of sidewalls of the active layer, wherein the first isolation layer extends to cover a first pair of sidewalls of the active layer (110a).
Claim 16:  Kim teaches [0077] (Fig. 2) the stacked line structure includes a plurality of stacked line structures, and the first isolation layer is disposed between the stacked line structures.
Claim 17:  Kim teaches (Fig. 2) the active layer includes a plurality of active layers, and the second isolation layer is disposed between the active layers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH K SALERNO/Primary Examiner, Art Unit 2814